DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 1/19/21, with respect to the rejection(s) of claim(s) 1-3, 5-14, 17-18, 20, and 22-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyer WO 2014/191558 in view of Webster US 2007/0073459.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-14, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer WO 2014/191558 in view of Webster US 2007/0073459. 

Regarding claims 1, 24, and 25, Meyer discloses a wireless communication device (claim 1), method (claim 24), and non-transitory computer readable medium (claim 25) for collecting vehicle on-board diagnostics (OBD) data, the device comprising:

a connector for connecting the device to an OBD port of a vehicle to receive OBD data (connector 8, and at least page 1, a connector for connecting the device to a vehicle OBD port to receive OBD data and power); 

a processor configured to continually aggregate first data comprising one or more of the OBD data and acceleration data from an acceleration sensor into second data during a journey made by the vehicle, said second data comprising one or more of scalar indicators and histogram indicators (See at least page 3, the processor is arranged to aggregate the OBD data into risk profile data comprising one or more scalar indicators and/or histogram indicators and page 4, collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance including trip duration, distance travelled, number of starts, etc.); 



a short-range wireless transceiver configured for short-range communication with an external mobile device located within the vehicle, wherein the short- range wireless transceiver is configured to wirelessly transmit the stored second data to the external mobile device located within the vehicle to provide feedback to a driver of the vehicle during the journey (see at least page 2, It is therefore preferable that the wireless transceiver is arranged to communicate a batch of stored OBD data when the wireless communication device is paired with a mobile telecommunications device. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency and while the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device and further page 6, transceiver 14),

wherein the processor is further configured to determine an engine state of the vehicle and to detect when the vehicle begins and ends a journey based on said determined engine state (see at least page 5, the wireless communication device determines the state of the vehicle engine. This may be achieved through voltage sensing. The state of the engine can be used to determine the start and end of a trip, and hence trip duration. When it is determined that the engine is not running then, after a certain time period, the device enters a sleep mode in which no power is taken from the vehicle. The device therefore saves power in between trips. The device may be woken from its sleep mode by determining a change of engine state and/or by receiving a pairing request from an external mobile telecommunications device) and OBD data relating to one or more of vehicle speed and engine revolutions (see at least page 4, OBD data is used for a number of trips and teach histogram performance indicators chosen from duration of driving time in a given speed range, distance travelled in a speed range, engine revolutions).  Since both of these are data collected explicitly by Meyer, a person of ordinary skill in the art would understand that a vehicle is moving when both the ignition is on and the vehicle is travelling at any speed or the rpm is higher than a zero value.  



Regarding claim 2, the combination of Meyer and Webster teaches the limitations of claim 1 as shown above.  Meyer further discloses the device, wherein said second data comprises a plurality of the one or more of scalar indicators and histogram indicators (See at least page 3, the processor is arranged to aggregate the OBD data into risk profile data comprising one or more scalar indicators and/or histogram indicators and page 4, collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance including trip duration, distance travelled, number of starts, etc.), and wherein at least a first of the one or more of scalar indicators and histogram indicators and a second of the one or more of scalar indicators and histogram indicators are updated at different frequencies (See at least page 7, wherein each OBD data is logged and aggregated and then the driving time distribution by time of day is then determined, meaning the OBD is constantly aggregated and then a daily value is then determined).  

Regarding claim 3, the combination of Meyer and Webster teaches the limitations of claim 1 as shown above.  Meyer further discloses the device, wherein the processor is configured to detect that the vehicle has begun a new journey when there is a predetermined period of time between a detected engine 'off state and a detected engine 'on' state, and the one or more of vehicle speed and engine 

 

	Regarding claim 8, the combination of Meyer and Webster teaches the limitations of claim 1 as shown above.  Meyer further discloses the device, wherein the short-range wireless transceiver is configured to wirelessly transmit the stored second data to the external mobile device at a predetermined frequency during the journey, wherein said predetermined frequency is different from a frequency at which the second data stored in the memory is updated (see at least page 7, So as to enable the dongle 2 to collect and store OBD data in its memory 12 for extended periods of time between upload processes, e.g. up to at least 30 days, the dongle's microcontroller 10 aggregates the raw OBD data into risk profile data and logs the risk profile data on a daily basis, wherein the OBD data is detected and stored based on each event and the data is uploaded to a server or mobile device over an extended period of time e.g. up to 30 days).  



	Regarding claim 10, the combination of Meyer and Webster teaches the limitations of claim 9 as shown above.  Meyer further discloses the device, wherein the one or more scalar indicators represent one or more of: distance; idling time; average speed; and a count of the number of events when acceleration above a predetermined acceleration value is detected (See at least page 4, Preferably each histogram indicator represents the distribution of a particular category of OBD data in one or more given ranges. For example, the OBD data relating to trip duration may be aggregated and histogrammed in time ranges, e.g. < 10 mins, < 30 mins, < 1 hour, < 2 hours, and > 2 hours, to provide a histogram indicator of the distribution of trip durations. The risk profile data including such histogram indicators can therefore provide an overview of performance indicators such as braking events, average trip duration, driving time by time of day, and driving time by vehicle speed. For a histogram indicator the particular category of OBD data may be chosen from one or more of: (i) average vehicle speed; (ii) maximum vehicle speed; (iii) acceleration; (iv) deceleration; (v) driving time; (vi) distance travelled, i.e. mileage; (vii) trip duration; (viii) trip distance; (ix) braking force; (x) engine revolutions; (xi) engine load; (xii) engine torque; (xiii) throttle position; (xiv) engine temperature; (xv) intake manifold pressure; (xvi) intake air temperature; and (xvii) fuel rate and The risk profile data may also comprise additional indicators such as acceleration force, cornering force (right) and cornering force (left). The histogram indicator(s) may further include: (i) number of acceleration events in a given force range; and/or (ii) number of cornering events in a given force range. Any suitable acceleration sensor may be used to provide such data. Although the acceleration data may be supplied to the wireless communication device from an external sensor, preferably the wireless communication device further comprises an accelerometer for this purpose).  

	Regarding claim 11, the combination of Meyer and Webster teaches the limitations of claim 1 as shown above.  Meyer further discloses the device, wherein the second data comprises one or more histogram indicators, and wherein each histogram indicator represents a distribution for a particular category of data collected in a given time period, wherein the time period is one of: (i) the time from the start of the journey to the current time; or (ii) the time from the start of the journey to the end of the journey (See at least page 4, OBD data for a particular category in a given time period, and further a scalar indicator may be chosen from trip duration (time to start and finish of a trip) and number of cold starts and preferably each histogram indicator represents the distribution of a particular category of OBD data in one or more given ranges. For example, the OBD data relating to trip duration may be aggregated and histogrammed in time ranges, e.g. < 10 mins, < 30 mins, < 1 hour, < 2 hours, and > 2 hours, to provide a histogram indicator of the distribution of trip durations. The risk profile data including such histogram indicators can therefore provide an overview of performance indicators such as braking events, average trip duration, driving time by time of day, and driving time by vehicle speed. For a histogram indicator the particular category of OBD data may be chosen from one or more of: (i) average vehicle speed; (ii) maximum vehicle speed; (iii) acceleration; (iv) deceleration; (v) driving time; (vi) distance travelled, i.e. mileage; (vii) trip duration; (viii) trip distance; (ix) braking force; (x) engine revolutions; (xi) engine load; (xii) engine torque; (xiii) throttle position; (xiv) engine temperature; (xv) intake manifold pressure; (xvi) intake air temperature; and (xvii) fuel rate and The risk profile data may also comprise additional indicators such as acceleration force, cornering force (right) and cornering force (left). The histogram indicator(s) may further include: (i) number of acceleration events in a given force range; and/or (ii) number of cornering events in a given force range. Any suitable acceleration sensor may be used to provide such data. Although the acceleration data may be supplied to the wireless communication device from an external sensor, preferably the wireless communication device further comprises an accelerometer for this purpose).

	Regarding claim 12, the combination of Meyer and Webster teaches the limitations of claim 11 as shown above.  Meyer further discloses the device, wherein the one or more histogram indictors represent 
.  

	Regarding claim 13, the combination of Webster and Meyer teaches the limitations of claim 1 as shown above.  Meyer further discloses the device, comprising the acceleration sensor for providing the acceleration data during the journey made by the vehicle (see at least page 4, the risk profile data may also comprise additional indicators such as acceleration force, cornering force (right) and cornering force (left). The histogram indicator(s) may further include: (i) number of acceleration events in a given force range; and/or (ii) number of cornering events in a given force range. Any suitable acceleration sensor may be used to provide such data. Although the acceleration data may be supplied to the wireless communication device from an external sensor, preferably the wireless communication device further comprises an accelerometer for this purpose.  In fact it is a preferable feature of any aspect of the invention for the wireless communication device to include an acceleration sensor or accelerometer).

 

	Regarding claim 14, the combination of Webster and Meyer teaches the limitations of claim 13 as shown above.  Meyer further discloses the device, wherein the processor is further configured to determine an orientation of the acceleration sensor based on the collected OBD data, and to transform the acceleration data measured by the acceleration sensor from the frame of reference of the device to the frame of reference of the vehicle (See at least page 5, It will be appreciated that such a method is unique as it relies upon OBD data to determine the orientation of the accelerometer relative to the vehicle. The device therefore has no fixed installation requirements in the vehicle. Preferably the device does not include a GPS receiver or other location determining means. The determined orientation may be expressed as a set of angular values. The determined orientation may be representative of the pitch and/or roll angle of the accelerometer with respect to the vehicle. Preferably the determined orientation is representative of the yaw angle of the accelerometer with respect to the vehicle, e.g. representative of a z-rotation relative to the xy-plane of the vehicle).  




	Regarding claim 20, the combination of Webster and Meyer teaches the limitations of claim 1 as shown above, including a wireless communication device according to any preceding claim.  Webster further discloses a collection system for vehicle on-board diagnostics (OBD) data, the system comprising: the external mobile device operatively in communication with the wireless communication device to receive second data therefrom, wherein the external mobile device comprises a user interface for providing information based on the received second data to a driver of the vehicle (see at least page 2, It is therefore preferable that the wireless transceiver is arranged to communicate a batch of stored OBD data when the wireless communication device is paired with a mobile telecommunications device. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency and while the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device and further page 6, transceiver 14).

	Regarding claim 22, the combination of Webster and Meyer teaches the limitations of claim 20 as shown above.  Webster further discloses the system, wherein the short-range wireless transceiver is configured to wirelessly transmit the stored second data to the external mobile device at a predetermined frequency set by an application running on the external mobile device (see at least page 2, It is therefore preferable that the wireless transceiver is arranged to communicate a batch of stored OBD data when the wireless communication device is paired with a mobile telecommunications device. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency and while the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device and further page 6, transceiver 14 and further page 7, automatic upload).

	Regarding claim 23, the combination of Webster and Meyer teaches the limitations of claim 20 as shown above.  Webster further discloses the system, wherein the external mobile device is configured to determine one or more score values indicative of driving performance using the received second data for .   


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer WO 2014/191558 in view of Webster US 2007/0073459 and further in view of Pursell US 2012/0239462.

	Regarding claim 5, the combination of Meyer and Webster teaches the limitations of claim 1 as shown above.  Meyer further discloses the device, comprising a real-time clock powered by the connector, and wherein the processor is configured to apply time stamps to one or more of the OBD data and determined events (see at least page 6 which includes a realtime clock, a memory 12 (such as a flash memory), a wireless (e.g. Bluetooth) transceiver 14, an optional accelerometer 16, one of more LEDs or other indicators 18, and a reset button 20. The real-time clock is arranged to apply time stamps to the collected OBD data before it is stored in the memory 12. The microcontroller 10may aggregate the OBD data into risk profile data before it is stored in the memory 12).  Meyer fails to explicitly disclose said determined events comprising a detected engine ‘on’ state and engine ‘off’ state.  Pursell however teaches the device wherein the processor is configured to apply time stamps to one or more of the OBD data and determined events, said determined events comprising a detected engine ‘on’ state and engine ‘off’ state ((in at least paragraphs [0036] and [0048], detecting ignition of an engine of the vehicle in both on and off states).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the mobile device as disclosed by Meyer with the engine on and engine off state as an event as taught by Pursell in order to determine when data should be collected to provide accurate feedback of a driver’s performance.   

	Regarding claim 6, the combination of Meyer, Webster, and Pursell teaches the limitations of claim 5 as shown above.  Meyer further discloses the device, wherein the processor is arranged to determine when the device has been disconnected from the vehicle OBD port and to correct the one or more of the time-stamped OBD data and determined events by synchronising with an external reference clock signal provided by the mobile device (see at least page 1, wherein the wireless communication .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer WO 2014/191558 in view of Webster US 2007/0073459 and Pursell US 2012/0239462 and further in view of Kalinadhabhotla US 2015/0154814.

Regarding claim 7, the combination of Meyer, Webster, and Pursell teaches the limitations of claim 6 as shown above.  Meyer fails to explicitly disclose however Kalinadhabhotla teaches the device, wherein the time stamp associated with a detected engine ‘on’ state is corrected using the external reference clock signal before it is compared to the time stamp of a previously detected engine ‘off state (in at least paragraphs [0003], and [0030], wherein when a device has been disconnected, the information is timestamped using the external clock and further on a reboot, the data is updated by external time values).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the wireless communication device as disclosed by Meyer with the internal clock as taught by Kalinadhabhotla in order to accurately collect data for vehicle use and further determine whether or not or to prevent a user from unplugging the data collector.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer WO 2014/191558 in view of Webster US 2007/0073459 and further in view of Skeen US 2004/0083041.


Regarding claim 17, the combination of Webster and Meyer teaches the limitations of claim 1 as shown above.  Webster further discloses the device, wherein the processor is configured to detect an engine 'off’ state from a voltage value that is less than a threshold (see at least page 5, the wireless in combination with OBD data relating to one or more of vehicle speed and engine revolutions.  Skeen however teaches the device, wherein the processor is configured to detect an engine ‘off state from a voltage value that is less than a threshold in combination with OBD data relating to one or more of vehicle speed and engine revolutions (in at least paragraphs [0085-0090], wherein the combined use of voltage drop and OBD data in order to determine a vehicles on or off condition is taught).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the wireless communication system as disclosed by Webster with the determination of an engine on and off state by OBD data and voltage data as taught by Skeen in order to accurately diagnose engine operation.


	Regarding claim 18, the combination of Webster, Meyer, and Skeen teaches the limitations of claim 17 as shown above.  Webster further discloses the device wherein the processor detects a pending engine ‘off’ state from a voltage value that is less than a threshold for a first predetermined time period (see at least page 5, the wireless communication device determines the state of the vehicle engine. This may be achieved through voltage sensing. The state of the engine can be used to determine the start and end of a trip, and hence trip duration. When it is determined that the engine is not running then, after a certain time period, the device enters a sleep mode in which no power is taken from the vehicle. The device therefore saves power in between trips. The device may be woken from its sleep mode by determining a change of engine state and/or by receiving a pairing request from an external mobile and confirms the pending engine ‘off state from one of: (i) OBD data indicating one or more of vehicle speed and engine revolutions are constant for a second predetermined time period; and (ii) OBD data relating to one or more of vehicle speed and engine revolutions no longer being received at the vehicle OBD port (in at least paragraphs [0085-0090], wherein the combined use of voltage drop and OBD data in order to determine a vehicles on or off condition is taught).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the wireless communication system as disclosed by Webster with the determination of an engine on and off state by OBD data and voltage data as taught by Skeen in order to accurately diagnose engine operation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669